UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6428


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LAMONT ALVIN MCELVEEN,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:03-cr-00473-TLW-1; 4:12-cv-02325-TLW)


Submitted:   May 30, 2013                      Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lamont Alvin McElveen, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lamont      Alvin   McElveen      seeks    to    appeal   the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.       The   order    is     not    appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).             A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this     standard        by      demonstrating        that

reasonable       jurists     would    find     that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief       on   procedural       grounds,       the    prisoner       must

demonstrate      both    that   the    dispositive          procedural    ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that McElveen has not made the requisite showing. *                      Accordingly,


     *
       McElveen previously was denied relief under 28 U.S.C.
§ 2255. Because he did not obtain pre-filing authorization from
this court to file the motion at issue in this appeal, that
motion is unauthorized and successive, and the district court
lacked jurisdiction to consider it.   See 28 U.S.C. § 2255(h);
(Continued)
                                          2
we deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




United States v. Winestock, 340 F.3d 200, 204-05 (4th Cir. 2003)
(describing   procedural   requirements    to   file   successive
applications for collateral review).    In any event, were we to
consider McElveen’s claim on the merits, we would conclude
without difficulty that McElveen has demonstrated no debatable
ground for relief.



                                     3